Citation Nr: 1701447	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was remanded by the Board in August 2013 and February 2016.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lower back condition is not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for a lower back condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in July 2008.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  The Board specifically remanded the claim in August 2013 to obtain records of treatment for the back between 2005 and 2008.  On remand, the AOJ sent the Veteran a letter specifically requesting he complete authorizations to allow VA to help him obtain these records of treatment.  The Veteran did not respond.  The Veterans' Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet. App. at 193.

The Veteran underwent a VA examination in December 2009 and was provided a March 2016 addendum opinion, pursuant to the February 2016 Board remand.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the examination and opinions are adequate as they were based on a thorough physical examination and fully addressed the rating criteria that are relevant to rating the Veteran's disabilities on appeal.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Back Condition

The Veteran contends that he has a current back condition that is related to service.  

The service treatment records show that the Veteran indicated injuring his neck while doing sit-ups and a diagnosis of cervical strain was rendered in January 2002.  The Veteran stated that he had injured his back when he jumped from a tactical vehicle.  An April 2002 medical record of low back pain noted a complaint of sharp and dull pain in the low back, worse with walking and standing.  The history noted back pain after jumping out of a truck.  A November 2003 treatment record from Fort Bragg noted a 3 day history of low back pain.  The Veteran denied any history of trauma and the assessment was low back pain. An October 2004 record noted a complaint of pain in the center of the back for 6-7 months.  The assessment was chronic low back pain.  

A March 2005 VA QTC examination report shows that the Veteran complained of neck pain since 2001.  Examination of the cervical spine also revealed a full range of motion.  There was no evidence of tenderness, radiating pain, muscle spasm, or intervertebral disc syndrome with chronic and permanent nerve root impairment.  X-rays of the cervical spine revealed no abnormalities.  X-rays of lumbar spine were also noted to be within normal limits.  Upon review of the evidence and examination of the Veteran, the clinician indicated no diagnosis of a cervical spine disability, as there was no pathology upon which to base a diagnosis. 

A January 2008 MRI of the lumbar spine revealed disc protrusion with tear of the annulus fibrosis at L5-S1 with encroachment on the anterior subarachnoid space and moderate bilateral neural foraminal narrowing, as well as mild discs at L3-4 and L4-5.  A computed tomography scan performed in July 2008 revealed multiple bulging intervertebral discs with probable focal protrusion centrally at L5-S1.  In August 2008, the Veteran presented for a consultation for his chronic low back pain.  The assessment made at that time was chronic low back pain secondary to lumbar spine degenerative disc disease and mild spinal stenosis.

The Veteran was afforded a VA examination in connection with that claim in December 2009.  Upon examination of the Veteran and review of the evidence, the examiner opined that the Veteran's low back disability is less likely than not caused by or a result of service.  The examiner indicated that the Veteran was seen on 3 separate occasions for the low back and there are no records seeking further evaluation from the time of discharge in 2005 until 2008.  The examiner indicated the absence of any such treatment records from the claims folder and stated that without being able to review those records, "there is no way to confirm the chronicity [versus] a separate injury/condition," and stated that if the records were received, the case should be reviewed.

The Board remanded the claim in August 2013 to obtain any outstanding treatment records and obtain an addendum to the December 2009 VA examination report, and remanded the claim again in February 2016 for compliance with the previous remand directives.  As noted above, the Veteran did not provide the names, locations or medical releases to allow VA to obtain any treatment records.  

The requested addendum opinion was provided in March 2016.  The VA examiner acknowledged the Veteran's lay statements and noted that they were considered in forming the medical opinion.  The VA examiner opined that the Veteran's back condition is less likely than not incurred in or caused by service.  The VA examiner noted that the service treatment records do not document a chronic on-going treatment or condition related to the Veteran's current diagnoses of lumbar degenerative disc disease, herniated nucleus pulposus,  invertebral disc syndrome, and radiculopathy.  The examiner acknowledged that the Veteran was seen briefly several times for low back pain "which is a distinct and separate diagnosis."  The VA examiner further noted that, after service, the Veteran 

worked in a number of back-intensive jobs including trucks and dry wall.  VA and outside medical records document he was diagnosed in 2008 with DDD and HNP lumbar which is years after service...  The severity of the Veteran's current lumbar DDD/HNP/IVDS/Radiculopathy with chronic narcotic use is not consistent with his medical condition in service or the year after service or his occupations after service.

Thus, the only evidence of a nexus to service is the Veteran's own statement.  In this regard, while the Veteran is competent to report symptoms of a lower back condition that he may have experienced at any time, as a layperson, however, he is not competent to medically relate his current diagnoses to symptoms in service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

The Board finds that the March 2016 VA opinion is highly probative medical evidence.  The VA examiner was informed of the relevant evidence, relied on accurate facts, and gave a fully articulated opinion that was supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a back condition, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


